DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 September 2019 and 4 May 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims sets forth structural limitations directed to particular limitations, however it is unclear what structure is necessary for the particular limitations to be met. Therefore, the metes and bounds of the claims cannot be determined.
Independent claims 26, 28, 30, and 31 set forth the limitation of a “weld portion” within the claims. It is unclear what particular features are necessary in order for a product to be considered to have a weld portion. The portions must merely be able to be welded to another structural element via vibratory welding. However, there are no limitations as to how this welding is performed, what other elements or structures that can be utilized for this welding, whether the welding is required to be directly welded or if filler or intermediary elements can be utilized, and other factors. Therefore, it appears the essentially any structure can be considered to be a weld portion since there are no limitations as to shape, composition, etc. of the structure and little limitations on how the structure is welded.
Therefore, the metes and bounds of these claims cannot be determined. 

The claims also set forth a vibration decoupling zone. It is unclear what is meant by this particular limitation and what structure this would imply within the structural element. It is unclear the nature of this zone. Therefore, the metes and bounds of this claim limitation cannot be determined. 

The dependent claims depend from the independent claims and incorporate the limitations therein. Therefore, these claims are rejected for the reasons set forth above in regards to the independent claims. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WIPO Publication WO 2015/164623 is directed to the manufacturing of automotive interior components. (Abstract) The method includes providing a first and second layer. (Abstract) The method includes providing an apparatus (10) comprising a first press component (32) and a second press component (34), the first press component including a pressure chamber configured to receive a protrusion (16) of the first layer (14). (Abstract) The method includes coupling the first layer (14) and the second layer (18), wherein coupling comprises moving at least one of the first press component (32) and second press component (34) toward the other and introducing a first fluid into the pressure chamber (36) of the first press component such that the fluid applies a fluid pressure to the first layer (14). (Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784